COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Cheryl E. Hill v. Federal National Mortgage Association

Appellate case number:      01-14-00359-CV

Trial court case number:    1044206

Trial court:                County Civil Court at Law No. 4 of Harris County

        Appellant appealed from the trial court’s April 21, 2014 judgment in this forcible
detainer action on April 25, 2014. See TEX. R. APP. P. 26.1. The record was therefore
due on June 20, 2014. See TEX. R. APP. P. 35.1. The clerk’s record was filed on May 22,
2014. The reporter’s record has not been filed.
        On June 23, 2014, the Clerk of this Court notified appellant that the court reporter
responsible for preparing the record in this appeal had informed the Court that appellant
had not requested preparation of the record or had not made arrangements to pay for the
reporter’s record. The Clerk further notified appellant that unless she either provided
proof that she had paid or made arrangements to pay for preparation of the reporter’s
record or filed a response showing that she was exempt from paying for the reporter’s
record by July 23, 2014, the Court might consider and decide only those issues or points
that do not require a reporter’s record. See TEX. R. APP. P. 37.3(c). Appellant failed to
respond to the notice.
        Accordingly, the Court will consider and decide those issues or points that do not
require a reporter’s record for a decision. See id. Appellant’s brief is ORDERED to be
filed within 30 days of the date of this order. See TEX. R. APP. P. 38.6(a). Appellee’s
brief, if any, is ORDERED to be filed within 30 days of the filing of appellant’s brief.
See TEX. R. APP. P. 38.6(b).

Judge’s signature: /s/ Sherry Radack
                     Acting individually
Date: September 9, 2014